              Case 2:19-mc-00104-RSL Document 1-1 Filed 08/02/19 Page 1 of 8




 1
 2
 3
 4
 5
 6
 7
                                UNITED STATES DISTRICT COURT
 8                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 9
          UNITED STATES OF AMERICA,                         NO. 2:19-mc-00104 RSL
10
                                                                   (2: 13-CR-0374-1)
11                                         Plaintiff,
                   vs.                                      Declaration of Dawn Fernandez
12                                                          in Support of Application for a
          JONATHAN PARK,                                    Writ of Continuing
13
                                                            Garnishment
14                       Defendant/Judgment Debtor,

15                 and
16    SEOUL TRADING, INC.,
17
                                         Garnishee.
18
19
              I, Dawn Fernandez, declare as follows:
20
              I am employed as a Paralegal Specialist in the Financial Litigation Unit, United States
21
22   Attorney's Office for the Western District of Washington. In said capacity, I have been

23   assigned responsibility for collecting the judgment rendered in the above case against
24   Defendant Jonathan Park. The official file, which is kept in the ordinary course of business of
25
     the United States Attorney's Office, and which reflects significant collection events, indicates
26
     the following:
27
     II
28

      DECLARATION OF DAWN FERNANDEZ IN SUPPORT OF APPLICATION                   UNITED STATES ATTORNEY
                                                                                 700 Stewart Street, Suite 5220
      FOR A WRIT OF CONTINUING GARNISHMENT                                          Seattle, WA 98101-1271
                                                                                        (206) 553-7970
Case 2:19-mc-00104-RSL Document 1-1 Filed 08/02/19 Page 2 of 8
Case 2:19-mc-00104-RSL Document 1-1 Filed 08/02/19 Page 3 of 8
Case 2:19-mc-00104-RSL Document 1-1 Filed 08/02/19 Page 4 of 8
Case 2:19-mc-00104-RSL Document 1-1 Filed 08/02/19 Page 5 of 8
Case 2:19-mc-00104-RSL Document 1-1 Filed 08/02/19 Page 6 of 8
Case 2:19-mc-00104-RSL Document 1-1 Filed 08/02/19 Page 7 of 8
Case 2:19-mc-00104-RSL Document 1-1 Filed 08/02/19 Page 8 of 8
